Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00383-CV

                                 HLI RAIL AND RIGGING, LLC,
                                           Appellant

                                                   v.

KANSAS CITY SOUTHERN RAIL WAY COMPANY, Texas Mexican Railroad Company,
Lone Star Railroad Contractors, Inc., Mexrail, Inc., Felipe Nevarez, Fireman’s Fund Insurance
Company, AIG Mexico Securos Interamericana, S.A. de C.V. Chartis Mexico, Zass Recuperos
                     S.A. de C.V., and City Underwriting Agency, Inc.
                                         Appellees

                     From the 229th Judicial District Court, Duval County, Texas
                                     Trial Court No. DC-10-338
                            Honorable Ana Lisa Garza, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 21, 2012

APPELLANT’S MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant’s brief was due October 15, 2012. When appellant failed to file the brief,

appellee Lone Star Railroad Contractors, Inc. filed a motion to dismiss the appeal for want of

prosecution. See TEX. R. APP. P. 42.3(b). We held appellee’s motion for ten days to permit

appellant to file a response. See TEX. R. APP. P. 10.3(a). We held it an additional ten days

pursuant to the mailbox rule. See TEX. R. APP. P. 9.2(b). On the tenth day, appellant filed its

own motion to dismiss the appeal, stating it no longer desired to pursue the appeal. Accordingly,
                                                                                    04-12-00383-CV


we grant appellant’s motion to dismiss the appeal, and deny appellee’s motion to dismiss the

appeal as moot. See TEX. R. APP. P. 42.1(a)(1). We order all costs assessed against appellant.

See TEX. R. APP. P. 42.1(d)(absent agreement of the parties, costs are taxed against appellant).



                                                 PER CURIAM




                                               -2-